Lawrence, Judge:
When this appeal for reappraisement was called for hearing, the plaintiff, although duly notified of the time and place of hearing, failed to appear either in person or by attorney and no evidence was offered in support of said appeal.
At the trial counsel for the Government moved to dismiss the appeal on the ground that it is untimely.
It appears from the record that the appraisement was made September 28, 1945, and the appeal for reappraisement was not filed until October 30, 1945. Section 501 of the Tariff Act of 1930 requires that a written notice of appraisement shall be given by the collector to importers only in cases (1) where there is an advance in value, or (2) where there is a change in the classification of the merchandise *626which results from the appraiser’s determination of value. In the instant case, neither of these conditions obtained, inasmuch as the merchandise was appraised at the entered value. Consequently notice of appraisement was not given as none was required.
Since it has been held by this court that an appeal may be filed within 30 days of the date of appraisement where notice of ap-praisement was not required to be given the importer, and inasmuch as this appeal was not filed within that time, it follows that the motion to dismiss the same as untimely must be and the same is hereby granted. Harry Glassberg v. United States, 5 Cust. Ct. 599, Reap. Dec. 5048, and cases therein cited.
Judgment will be entered accordingly.